Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-8, and 10-12 are pending and examined in this Action. 
Reopening
In view of the Appeal Brief filed on 9-20-2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                        




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over 6,026,577 to Ferraro  in view of US 6,161,287 to Swanson.  
In re Claim 1, Ferraro teaches a shaving razor cartridge (see Fig. 1, #11) comprising: a housing that extends between a front end and a rear end (see Fig. 1, showing a front end which is the end with the blades and a rear end which is includes the chamber #15 for receiving the handle #10 – see e.g., Fig. 1), and a handle interface portion positioned between the front end and the rear end (see Figs. 1 and 4, chamber #15 is the handle interface portion); and  
a rear wall (see annotated Fig. 4, below) is interposed between the handle interface portion and the blade support portion such that the rear wall defines at least a portion of the blade support portion (see annotated Fig. 4, below).

    PNG
    media_image1.png
    599
    661
    media_image1.png
    Greyscale


Ferraro does not teach the housing comprising: a blade support portion positioned between the front end and the rear end and comprising: 
a cap; and 
a guard spaced from the cap and cooperating with the cap to define a shaving plane; and 
a front wall comprising a lower surface and an interior surface; 
a rear wall comprising a lower surface and an interior surface; 
a first sidewall extending between the front wall and the rear wall and comprising a lower surface and an interior surface; 
a second sidewall extending between the front wall and the rear wall and comprising a lower surface and an interior surface; 
an upper surface defining an upper opening; and 
a first shoulder portion comprising a first shoulder surface and extending laterally from at least one of the front wall, the rear wall, and the first sidewall such that the interior surface of each of the front wall, the rear wall, and the first sidewall from which the first shoulder portion extends meets with the first shoulder surface at a first interface; and
at least one razor blade disposed in the blade support portion between the cap and the guard, wherein:
the lower surface of the front wall, the lower surface of the rear wall, the lower surface of the first side wall and the lower surface of the second side wall cooperate to define a lower opening; 
the first sidewall and the second sidewall are spaced from each other and the front wall and the rear wall are spaced from each other such that the respective interior surfaces of the front wall, the rear wall, the first sidewall and the second sidewall cooperate to define a handle receptacle that extends between the upper opening and the lower opening; 
the front wall, the rear wall, the first sidewall, and the second sidewall cooperate to define a first perimeter that extends along the first interface; 
the first shoulder portion extends to the upper surface; 
the upper opening defines a second perimeter; and 
the first perimeter is greater than the second perimeter.

However, Swanson teaches a shaving razor cartridge (see e.g., Fig. 1 #14 and #12 – see also Col. 5, ll. 35-43) comprising: a housing that extends between a front end and a rear end (see Fig. 5, showing a front end and a rear end of #12, the front end at the “top” and the rear end “at the bottom” of the page), the housing comprising: 
a blade support portion (see Fig. 1, area around #24) positioned between the front end and the rear end and comprising: 
a cap (see Fig. 2, #18); and a guard (see Fig. 2, #23) spaced from the cap and cooperating with the cap to define a shaving plane (see e.g. Figs. 1-2); and 
a handle interface portion (see Fig. 11, #14) positioned between the front end and the rear end and comprising (see Fig.11, showing portions of #14 – arm #39 positioned between the “top” and “bottom” of #12; in addition the entire structure of #12 and #14 is considered a cartridge as it is replaced as a combination, and the lower portion of #14 is considered the rear end and the upper portion of #12 is considered the upper end – see discussion in the response to arguments): 
a front wall comprising a lower surface and an interior surface (see annotated Fig. 5, below); 
a rear wall comprising a lower surface and an interior surface (see annotated Fig. 5, below); 

    PNG
    media_image2.png
    508
    710
    media_image2.png
    Greyscale

a first sidewall extending between the front wall and the rear wall and comprising a lower surface and an interior surface (see annotated Fig. 3, below); 
a second sidewall extending between the front wall and the rear wall and comprising a lower surface and an interior surface (see annotated Fig. 3, below); 

    PNG
    media_image3.png
    692
    826
    media_image3.png
    Greyscale


an upper surface defining an upper opening (see annotated Fig. 5, above); and 
a first shoulder portion comprising a first shoulder surface (see annotated Fig. 7, below) and extending laterally from at least one of the front wall, the rear wall, and the first sidewall such that the interior surface of each of the front wall, the rear wall, and the first sidewall (see annotated Fig. 7, below) from which the first shoulder portion extends meets with the first shoulder surface at a first interface (see annotated Fig. 7, below); and 

    PNG
    media_image4.png
    380
    816
    media_image4.png
    Greyscale

at least one razor blade disposed in the blade support portion between the cap and the guard (see blades #16 in Fig. 2), 
wherein: the lower surface of the front wall, the lower surface of the rear wall, the lower surface of the first side wall and the lower surface of the second side wall cooperate to define a lower opening (see annotated Fig. 3, above); 
the first sidewall and the second sidewall are spaced from each other (see annotated Fig. 3, above) and the front wall and the rear wall are spaced from each other (see annotate Fig 5, above) such that the respective interior surfaces of the front wall, the rear wall, the first sidewall and the second sidewall cooperate to define a handle receptacle (see Col. 5, ll. 27-33) that extends between the upper opening and the lower opening; 
the front wall, the rear wall, the first sidewall, and the second sidewall cooperate to define a first perimeter that extends along the first interface (see annotated Figs. 3 and 5, above); 
the first shoulder portion extends to the upper surface (see annotated Fig. 7, above); the upper opening defines a second perimeter; and the first perimeter is greater than the second perimeter (see annotated Figs. 5 and 7, below).

    PNG
    media_image5.png
    486
    624
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    487
    767
    media_image6.png
    Greyscale


In the same field of invention, replaceable razor cartridges/handles, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the connection structure of Swanson on the cartridge type of Ferraro, i.e. replacing the attachment hole/aperture of Ferraro with the attachment/aperture of Swanson.  Doing so is the substitution of one known attachment hole/structure/handle interface for another known type of attachment hole/structure/handle interface in order to secure a razor cartridge to a razor handle (see MPEP 2143, I, B).   The Examiner notes that no unexpected results or change in function would occur by changing the aperture for securing a different razor handle to the cartridge of Ferraro. 

In re Claim 2, modified Ferraro, for the reasons above in re Claim 1, teaches the shaving razor cartridge of claim 1 further comprising a second shoulder portion comprising a second interior shoulder surface (see annotated Fig. 7, above), wherein: the first shoulder portion extends laterally from the first sidewall such that the interior surface of the first sidewall meets with the first interior shoulder surface at the first interface (see annotated Fig. 7, above); 
the second shoulder portion extends laterally from the second sidewall such that the interior surface of the second sidewall meets with the second interior shoulder surface at a second interface (see annotated Fig. 7, above); 
the first perimeter extends additionally along the second interface (see both annotated Fig. 7 above); and 
the first interior shoulder surface and the second interior shoulder surface are each more proximate to the upper opening than the lower opening (in Swanson, the first interior surface shoulder and second interior shoulder surface include surfaces between the upper and lower opening and include surfaces that are closer to the upper opening than the lower opening).

In re Claim 4, modified Ferraro, for the reasons above in re Claim 1, teaches wherein interior surfaces of the front wall and the rear wall taper inwardly towards the upper opening (see annotated Fig. 5, below).

    PNG
    media_image7.png
    599
    563
    media_image7.png
    Greyscale

In re Claim 5, modified Ferraro, for the reasons above in re Claim 1, teaches the at least one razor blade extending laterally between opposing sides of the blade support portion (see Swanson, Fig. 2, #16); the lower opening has a first length that extends laterally along the handle interface portion (see annotated Fig. 7 below); the upper opening has a second length that extends laterally along the handle interface portion (see annotated Fig. 7 below); and the first length is greater than the second length (see annotated Fig. 7 below).

    PNG
    media_image8.png
    411
    842
    media_image8.png
    Greyscale


In re Claim 6, Ferraro teaches a shaving razor cartridge (see Fig. 1, #11) comprising: a housing that extends between a front end and a rear end (see Fig. 1, showing a front end which is the end with the blades and a rear end which is includes the chamber #15 for receiving the handle #10 – see e.g., Fig. 1), and a handle interface portion positioned between the front end and the rear end (see Figs. 1 and 4, chamber #15 is the handle interface portion); and  
a rear wall (see annotated Fig. 4, above) is interposed between the handle interface portion and the blade support portion such that the rear wall defines at least a portion of the blade support portion (see annotated Fig. 4, above).

Ferraro does not teach: a blade support portion positioned between the front end and the rear end and comprising: 
a cap; and 
a guard spaced from the cap and cooperating with the cap to define a shaving plane; and 
a handle interface portion positioned between the front end and the rear end and comprising: 
a wall comprising a lower surface defining a lower opening; 
an upper surface defining an upper opening; and 
a shoulder portion comprising a shoulder surface and extending from the wall, the shoulder portion cooperating with the wall to define a handle receptacle that extends between the upper opening and the lower opening, the shoulder portion extending to the upper surface; and
at least one razor blade disposed in the blade support portion between the cap and the guard, wherein the upper opening is more proximate the shaving plane than the lower opening; and a rear wall comprising a lower surface and an interior surface, wherein: 
 the lower surface of the rear wall cooperates with the lower surface of the wall to define the lower opening.

However, Swanson teaches a shaving razor cartridge (see e.g., Fig. 1 #14 and #12 – see also Col. 5, ll. 35-43) comprising: a housing that extends between a front end and a rear end (see Fig. 5, showing a front end and a rear end), the housing comprising: 
a blade support portion (see Fig. 1, area around #24) positioned between the front end and the rear end and comprising: 
a cap (see Fig. 2, #18); and 
a guard (see Fig. 2, #23) spaced from the cap and cooperating with the cap to define a shaving plane (see e.g. Figs. 1-2); and 
a handle interface portion positioned between the front end and the rear end and comprising (see Figs. 3 and 5, aperture in #14): 
a wall comprising a lower surface defining a lower opening (see annotated Fig. 5, above); 
an upper surface defining an upper opening (see annotated Fig. 5, above); and 
a shoulder portion comprising a shoulder surface (see annotate Fig. 7, above) and extending from the wall, the shoulder portion cooperating with the wall to define a handle receptacle (see Col. 5, ll. 27-33) that extends between the upper opening and the lower opening (see annotated Fig. 5), the shoulder portion extending to the upper surface (see annotated Fig. 7, above); and 
at least one razor blade disposed in the blade support portion between the cap and the guard (see Figs. 1-5, #16), wherein the upper opening is more proximate the shaving plane than the lower opening (see Fig. 5); and a rear wall comprising a lower surface and an interior surface (see annotated Fig. 5, above); and the lower surface of the rear wall cooperates with the lower surface of the wall to define the lower opening (see annotated Fig, 5, above).

In the same field of invention, replaceable razor cartridges/handles, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the connection structure of Swanson on the cartridge type of Ferraro, i.e. replacing the attachment hole/aperture of Ferraro with the attachment/aperture of Swanson.  Doing so is the substitution of one known attachment hole/structure/handle interface for another known type of attachment hole/structure/handle interface in order to secure a razor cartridge to a razor handle (see MPEP 2143, I, B).   The Examiner notes that no unexpected results or change in function would occur by changing the aperture for securing a different razor handle to the cartridge of Ferraro. 

In re Claim 7, modified Ferraro, for the reasons above in re Claim 6, teaches wherein: the wall comprises a sidewall (see annotated Fig. 3, above); and the shoulder portion extends laterally from the sidewall (see annotated Fig. 7, above).

In re Claim 8, modified Ferraro, for the reasons above in re Claim 6, teaches the at least one razor blade extends laterally between opposing sides of the blade support portion (see Swanson, Fig. 2, #16); the lower opening has a first length that extends laterally along the handle interface portion (see annotated Fig. 7, above); the upper opening has a second length that extends laterally along the handle interface portion (see annotated Fig. 7 above); and the first length is greater than the second length (see annotated Fig. 7 above).

In re Claim 10, modified Ferraro, for the reasons above in re Claim 6, teaches the at least one razor blade extends laterally between opposing sides of the blade support portion (see Swanson, Figs. 1-5 #16); the lower opening has a first width that extends longitudinally along the handle interface portion (see annotated Fig. 5, below “W1”); the upper opening has a second width that extends longitudinally along the handle interface portion (see annotated Fig. 5, below “W2”); and the first width is greater than the second width (see annotated Fig. 5, below – the claims were interpreted in view of Applicant’s Specification on Pg. 11, ll. 1-13).

    PNG
    media_image9.png
    486
    624
    media_image9.png
    Greyscale


In re Claim 11, modified Ferraro, for the reasons above in re Claim 6, teaches wherein the interior shoulder surface is more proximate the upper opening than the lower opening (the first interior surface shoulder and second interior shoulder surface include surfaces between the upper and lower opening and include surfaces that are closer to the upper opening than the lower opening). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the rejection of US 6,161,287 to Swanson in view of US 6,026,577 to Ferraro.  Instead, Ferraro is the base reference.  As discussed above in re Claims 1 and 6, it would have been obvious to change the attachment aperture/hole geometry of Ferraro with that of Swanson.  Doing so is the substitution of one known attachment geometry/structure for another known attachment geometry/structure to active the same result (attaching a razor handle). See MPEP 2143, I, B.  There would be no change of function with this modification as both aperture geometry are used for the same function, namely securing a razor handle to a razor cartridge.  In addition, there would be no loss of function as the device of modified Ferraro would allow the user to utilize the shaving cartridge to shave, by holding a handle attached to the back of the cartridge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724